DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 6, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitchens et al. (2014/0354905) in view of Lee (2015/0235593).

Regarding claim 1, Kitchens teaches an electronic device, comprising: a substrate (16; Fig 1); an array of light-emitting diode pixels (para [0028] a multifunctional pixel device having: (a) at least one sensor, such as an ultrasonic, acoustic, piezoelectric, force, pressure, photoelectric, infrared light, optical light, infrared, pyroelectric, thermal, or capacitive sensor; and (b) a light-emitting or light-controlling display pixel, such as three sub-pixels (red, green and blue) of an LCD or OLED display pixel.; Fig 1) on the substrate configured to display images (para [0028] This configuration can be used to display visual information while also collecting touch or contact information regarding an object that may be in contact with the display. para [0032] As illustrated in FIG. 1, substantial portions of the display pixel 18 and the sensors 20 may be positioned or otherwise disposed on a common substrate), wherein the array of light-emitting diode pixels includes first and second light- emitting diode pixels separated by a gap on the substrate (see illustrated Fig 14C below reflecting pixels and any portion in-between is the gap ); and a fingerprint sensor (sensors 20; Fig 1; Fig 14C) located on the substrate in the gap between the first and second light-emitting diode pixels. (see illustrated Fig 14C below; para [0024] Combining visual display technology with one or more sensors offers advantages, such as the ability to provide touchscreen operation by use of a finger, stylus or other object positioned on or near the visual display, or to acquire fingerprint information from a finger placed on the display or other biometric information. A particular type of sensor that may be used is an ultrasonic sensor. With an ultrasonic sensor, biometric information about a biological object, such as a fingerprint including fingerprint ridges and valleys, may be obtained. Ultrasonic sensors are able to capture information about a fingerprint by emitting an ultrasonic pulse towards a finger positioned on a surface of a platen, which may be a cover glass of a display, and detecting ultrasonic energy reflected from the platen surface.).

    PNG
    media_image1.png
    747
    645
    media_image1.png
    Greyscale

Kitchens fails to teach light-emitting diode pixels soldered to the substrate; as claimed.
Lee teaches an electronic device, comprising a substrate (para [0042] The substrate may be a flexible printed circuit board (FPCB) or a printed circuit board (PCB) that is rigid or semi-flexible, for example. The discrete LED's may be surface mount devices (SMD) that may be soldered to a substrate in an array pattern such as a dot matrix pattern or other pattern that may be application specific.) and an array of light-emitting diode pixels soldered to the substrate (para [0038]  Images 104 presented on hybrid display 102 may include any form that may be displayed including but not limited to text, data, graphics, icons, a GUI, a menu, a cursor, ASCII characters, numbers, graphs, and combinations of the foregoing, just to name a few. Images 104 presented on hybrid display 102 may scroll 121 and/or 123 across display 102 in one or more directions that are not limited to the directions depicted by dashed arrows for 121 and 123 in FIG. 1A. para [0042] As one example, hi-res display 101 may be a rigid OLED or LCD display. As another example, hi-res display 101 may be a flexible OLED or LCD display. Lo-res display 103, 105 or both may be made from discrete devices, such as discrete light emitting diodes (LED) arranged in an array or other image structure on a substrate such as a flexible or rigid substrate and coupled to the substrate using soldering or some other process. The substrate may be a flexible printed circuit board (FPCB) or a printed circuit board (PCB) that is rigid or semi-flexible, for example. The discrete LED's may be surface mount devices (SMD) that may be soldered to a substrate in an array pattern such as a dot matrix pattern or other pattern that may be application specific.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Kitchens with forming the light-emitting diode pixels as taught by Lee, because such process of soldering is well known in the art in order to yield predictable results of providing display having different configurations.

Regarding claim 5, Kitchens teaches the electronic device defined in claim 1 comprising the light-emitting diode pixels; as explained for claim 1 above.
Kitchens and Lee fails to teach the light-emitting diode pixels comprise discrete crystalline semiconductor light-emitting diodes; as claimed.
Examiner takes Official Notice, it is well known in the art to implement the light-emitting diode pixels comprise discrete crystalline semiconductor light-emitting diodes and it would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Kitchens and Lee because this will provide display having high brightness, long lifetimes and good environmental stability. (Note: Evidential support for the Official notice can be found in Cok (2008/0278063) – para [0002]).

Regarding claim 6, Kitchens teaches the electronic device defined in claim 1 comprising the substrate; as explained for claim 1 above.
Kitchens and Lee fails to teach wherein the substrate comprises a silicon substrate; as claimed.
Examiner takes Official Notice, it is well known in the art to implement display circuit on a silicone substrate in order to yield predictable results. (Note: Evidential support for the Official notice can be found in Kitazawa (2013/0027373) – para [0033], [0048]).

Regarding claim 9, Kitchens teaches the electronic device defined in claim 1 further comprising a transparent cover layer (32; Fig 1; para [0035] A platen 32 can be provided as an outermost protective layer, which may also serve as a cover glass or cover lens. The platen 32 may be made of a layer of scuff-resistant glass or plastic) overlapping the array of light-emitting diode pixels (Fig 1; para [0039] A color filter array 28 may be provided to allow the red-green-blue visual display colors. A cover glass that may serve as a platen 32 may be provided to protect the display device against physical abrasion and mechanical damage. Each display pixel 18 may have a black matrix or black mask (not shown) that surrounds the individual sub-pixels so as to exclude unwanted light from neighboring OLED sub-pixels that may leak through any spaces between individual display sub-pixels 18a, 18b and 18c).

Regarding claim 10, Kitchens teaches the electronic device defined in claim 9 wherein the transparent cover layer comprises glass (Fig 1; para [0039] A color filter array 28 may be provided to allow the red-green-blue visual display colors. A cover glass that may serve as a platen 32 may be provided to protect the display device against physical abrasion and mechanical damage).

Claim(s) 2, 3, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitchens et al. (2014/0354905) in view of Lee (2015/0235593) as applied to claim 1 above, and further in view of Mullins (2013/0076485).

Regarding claim 2, Kitchens and Lee the electronic device as explained for claim 1 above.
Kitchens and Lee fails to teach wherein the fingerprint sensor comprises a capacitive fingerprint sensor; as claimed.
Mullins teaches an electronic device comprising a fingerprint sensor (para [0044] The sensors in fingerprint reader 20 may be based on capacitive sensors, optical sensors, pressure sensors, radio-frequency sensors, or other sensors.), wherein the fingerprint sensor comprises a capacitive fingerprint sensor (para [0044] The sensors in fingerprint reader 20 may be based on capacitive sensors, optical sensors, pressure sensors, radio-frequency sensors, or other sensors.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the electronic device of Kitchens and Lee with the teachings of Mullins by substituting one of the of sensor with another type in order to yield predictable results of providing fingerprint sensing because there are several types of sensors implemented for fingerprint sensing and capacitive is one of the those.

Regarding claim 3, Kitchens and Lee the electronic device as explained for claim 1 above.
Kitchens and Lee fails to teach wherein the fingerprint sensor comprises an optical fingerprint sensor; as claimed.
Mullins teaches an electronic device comprising a fingerprint sensor (para [0044] The sensors in fingerprint reader 20 may be based on capacitive sensors, optical sensors, pressure sensors, radio-frequency sensors, or other sensors.), wherein the fingerprint sensor comprises an optical fingerprint sensor (para [0044] The sensors in fingerprint reader 20 may be based on capacitive sensors, optical sensors, pressure sensors, radio-frequency sensors, or other sensors.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the electronic device of Kitchens and Lee with the teachings of Mullins by substituting one of the of sensor with another type in order to yield predictable results of providing fingerprint sensing because there are several types of sensors implemented for fingerprint sensing and optical is one of the those.

Regarding claim 8, Kitchens and Lee the electronic device as explained for claim 1 above.
Kitchens and Lee fails to teach wherein the fingerprint sensor is located at least partially behind the array of light-emitting diode pixels; as claimed.
Mullins teaches an electronic device wherein a fingerprint sensor is located at least partially behind the array of light-emitting diode pixels (para [0041] As described in connection with FIG. 1, fingerprint reader 20 may be located under a portion of display 14 (e.g., in the lower right corner of display 14 as shown in FIG. 1). Fingerprint reader 20 may also be located on other portion of display 14 or on sidewalls or rear wall surfaces of housing 12, if desired.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the electronic device of Kitchens and Lee with the teachings of Mullins having distinct the fingerprint sensor arrangement because such arrangement would provide display device having combined functionality of visual display and fingerprint sensing under the display without affecting the device functionality.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitchens et al. (2014/0354905) in view of Lee (2015/0235593) as applied to claim 1 above, and further in view of Mullins (2013/0076485) as applied to claim 3 above, and further in view of Rappoport et al. (2013/0094126).

Regarding claim 4, Kitchens and Lee teaches the electronic device comprising the fingerprint sensor, as explained for claim 1 above. Further, Mullins teaches the electronic device comprising optical fingerprint sensor as explained for claim 3 above.
Kitchens, Lee and Mullins fails to teach a light detector that detects light that is emitted from the light-emitting diode pixels and reflected from a finger; as claimed.
Rapport teaches an electronic device comprising comprises a light detector (88; Fig 13) that detects light that is emitted from a light-emitting diode pixels (86; Fig 13) and reflected from a finger (para [0069] FIG. 13 is a cross-sectional side view of an illustrative electronic device in which a light-based proximity sensor is mounted adjacent to one or more openings in a display. As shown in FIG. 13, proximity sensor 90 may include a light source such as light source 86 and may include a light detector such as light detector 88. Light source 86 may be formed from a light-emitting diode such as an infrared light-emitting diode or other device that produces light 80. Light source 86 may emit light 80 (e.g., infrared light or visible light). Emitted light 80 may pass through opening 28 in display 14. Emitted light 80 that has passed through opening 28 may reflect off of an external object such as external object 82 when external object 82 is in the vicinity of device 10 (e.g., less than 10 cm away, less than 3 cm away, or less than 1 cm away). Reflected light 84 may pass through opening 28 and may be received by light detector 88. Para [0072] If desired, openings 28 in display 14 may be used to facilitate formation of a light-based touch sensor. A light-based touch sensor array that is capable of ascertaining the position of a user's finger or other external object in lateral dimensions X and Y may be formed using an array of light emitters and light detectors formed under display 14.) (Note: device of Fig 13 which comprises display 14. As explained in para [0037] Display 14 may include pixels formed from light-emitting diodes (LEDs), organic LEDs (OLEDs), plasma cells, electronic ink elements, liquid crystal display (LCD) components, or other suitable display pixel structures.. Thus when reading the portion of para [0069] which describes “other device that produces light 80”; here is interpreted to be the light-emitting diodes (LEDs) of display 14).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the electronic device of Kitchens, Lee and Mullins with the teachings of Rappoport having arrangement for detecting light reflected from finger because such this will provide an improved device which is capable of performing displaying visual information while also providing added functionality of optical fingerprint sensing, thus improving device functionality.

Claim(s) 11, 13, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitchens et al. (2014/0354905) in view of Han et al. (2006/0023451).

Regarding claim 11, Kitchens teaches an electronic device, comprising: a substrate (16; Fig 1); an array of light-emitting diode pixels (para [0028] a multifunctional pixel device having: (a) at least one sensor, such as an ultrasonic, acoustic, piezoelectric, force, pressure, photoelectric, infrared light, optical light, infrared, pyroelectric, thermal, or capacitive sensor; and (b) a light-emitting or light-controlling display pixel, such as three sub-pixels (red, green and blue) of an LCD or OLED display pixel.; Fig 1) each having a terminal that is bonded to the substrate (para [0032] As illustrated in FIG. 1, substantial portions of the display pixel 18 and the sensors 20 may be positioned or otherwise disposed on a common substrate.) (Note: it is inherent that light-emitting diodes have terminals); a sensor (sensors 20; Fig 1; Fig 14C) mounted to the substrate and located at least partially behind the array of light-emitting diode pixels (Fig 14C which shows top view. Fig 11A-F shows a different view. When viewed from sides it will show the sensors to be at least partially behind the array of light-emitting diode pixels. See illustrated Fig 11A below. Para [0041] A person having ordinary skill in the art will recognize that the various layers comprising the sensor circuits and portions of the sensors could be situated on different layers within the display stack and still achieve the same or similar function. Thus, the particular arrangements described herein should not be viewed as the only arrangements in which the in-cell technology can be implemented.)( Note: given portions of the sensors could be situated on different layers within the display stack thus meeting the claim feature of “partially behind the array of light-emitting diode pixels”), wherein the sensor has an array of detectors that are interspersed with the light-emitting diode pixels (Fig 8; Fig 9, Fig 10; Fig 11A-11F); and control circuitry that gathers fingerprint data from the sensor (para [0053]…  the control unit 1610 may read out the sensor signals that are associated with the ultrasonic energy that has been reflected from the platen 32 where the finger 34 (or other object, such as a stylus) resides. The control unit 1610 may control the readout of multifunctional pixels 1, 2 that make up the ultrasonic sensor array 1601 via gate drivers 1627. Once the sensor signals are read out, a data processor 1630 may be used to form a digitized data set corresponding to the sensor signals, and this data set may be provided as digital output 1640. A digitizer 1629 such as an analog-to-digital converter may be provided to convert the pixel outputs, which may be analog, into digital form. The data processor 1630 may be a digital signal processor, or other similar processor.; para [0054] For example, the ridges of a fingerprint that contact a platen 32 will substantially absorb the ultrasonic energy transmitted, via the platen 32, to the finger 34. However, where there are valleys of a fingerprint, which do not contact the platen 32, the ultrasonic energy will be substantially reflected back through the platen 32, and detected by the ultrasonic sensor array 1601. Other electronics may read out the individual row and column signals from the ultrasonic sensor array 1601 and the data processor 1630 may be used to create data derived from the signals. That data may be used to create an image of the object (for example, an image of the fingerprint)).

    PNG
    media_image2.png
    294
    664
    media_image2.png
    Greyscale

Kitchens fails to teach; each having a terminal that is bonded to the substrate using a conductive bonding material; as claimed.
Han teaches an electronic device comprising: a substrate and a light-emitting diode pixels (para [0023] LEDs may be mounted on silicon substrates,) each having a terminal that is bonded to the substrate using a conductive bonding material (para [0023] Preferably, the LEDs may be mounted on silicon substrates, each of which has a first electrode terminal formed on a top thereof, and second electrode terminals formed on the top and a bottom thereof, respectively, and connected to each other through a via, to form a plurality of LED chips, respectively; and the plurality of LED chips may be arranged in parallel in such a way that the first electrode terminals of the LED chips are connected to the wire bonding part by wires and the second electrode terminals formed on the bottom of the LED chips are attached to the die bonding part by conductive bonding material.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the electronic device of Kitchens with the aspects of mounting as taught by Han, in order to yield predictable results of forming display panel and method for securing the pixels on the substrate.

Regarding claim 13, Kitchens teaches the electronic device defined in claim 11 wherein the substrate has an upper surface on which the array of light-emitting diode pixels are located (Fig 1; Fig 11A-Fig 11F) and wherein the sensor is located at least partially behind the upper surface (para [0041] A person having ordinary skill in the art will recognize that the various layers comprising the sensor circuits and portions of the sensors could be situated on different layers within the display stack and still achieve the same or similar function. Thus, the particular arrangements described herein should not be viewed as the only arrangements in which the in-cell technology can be implemented) (Note: given portions of the sensors could be situated on different layers within the display stack thus meeting the claim feature of “partially behind the upper surface”).

Regarding claim 14, Kitchens teaches the electronic device defined in claim 11 wherein the sensor is selected from the group consisting of: an optical sensor and a capacitive sensor (para [0059] Other implementations (not shown) may include a multifunctional pixel 1, 2 with a display pixel, a photoelectric light sensor (optical light or infrared light), and a capacitive sensor 20d. Other implementations may include other combinations of display pixels and one or more sensors).

Regarding claim 15, Kitchens and Han teaches the electronic device defined in claim 11 comprising the light-emitting diode pixels; as explained for claim 11 above.
Kitchens and Han fails to teach the light-emitting diode pixels comprise discrete crystalline semiconductor light-emitting diodes; as claimed.
Examiner takes Official Notice, it is well known in the art to implement the light-emitting diode pixels comprise discrete crystalline semiconductor light-emitting diodes in order to yield predictable results and it would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the electronic device of Kitchens and Han with discrete light-emitting diodes because this will provide display having high brightness, long lifetimes and good environmental stability. (Note: Evidential support for the Official notice can be found in Cok (2008/0278063) – para [0002]).

Claims 16, 17, 19 and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Rappoport et al. (2013/0094126) in view of Mullins (2013/0076485) and Kim et al. (2011/0316809).

Regarding claim 16, Rappoport teaches an electronic device, comprising: a substrate (para [0040] a polymer substrate); an array of pixels on the substrate (para [0037] Display 14 may include pixels formed from light-emitting diodes (LEDs), organic LEDs (OLEDs), plasma cells, electronic ink elements, liquid crystal display (LCD) components, or other suitable display pixel structures; 44; Fig 3); channels located between some of the pixels (Fig 1; para [0040] One or more openings such as openings 28 may also be formed in active region 22 of display 14. Para [0041] Openings 28 may allow signals to pass through display 14. These signals may include, for example, electromagnetic signals such as radio-frequency electromagnetic signals, acoustic signals, and light. In the example of FIG. 1, openings 28 have been formed in an array having rows and columns of multiple openings. This is merely illustrative. There may be one opening in display 14, two openings in display 14, ten or more openings in display 14, one hundred or more openings in display 14, one thousand or more openings in display 14, or any other suitable number of openings. Openings 28 may, for example, be formed in active display region 22. Para [0044] Sensors 32 may include ambient light sensors, light-based and capacitive proximity sensors, touch sensors (e.g., light-based touch sensors and/or capacitive touch sensors that are part of a touch screen display or that are implemented using stand-alone touch sensor structures),. Para [0051] When formed in the active region of display 14, opening 28 will generally be surrounded by display pixels in display 14 such as illustrative display pixels 44. Para [0052] Electrical components such as component 46 may be mounted in housing 12. For example, component 46 may be mounted in lateral alignment with opening 28 (i.e., component 46 may be mounted in under opening 28 in the orientation of FIG. 3 so that component 46 and opening 28 are aligned along lateral dimensions X and Y and lie along a common axis in dimension Z). With this type of configuration, opening 28 may overlap component 46 sufficiently that signals 48 that are associated with the operation of component 46 may pass through opening 28. Para [0074] During operation, sources 98 may emit light 104. Light 104 may pass through openings 28. When no external objects are present in the vicinity of touch sensor 100, light 104 will not be reflected towards detectors 102 in sensor 100. When, however, an external object such as a user's finger or other object 96 is present in the vicinity (e.g., less than 2 cm, less than 0.5 cm, less than 0.1 cm, etc.) of one or more of light emitters 98, some of light 104 may be reflected back towards touch sensor 100 as reflected light 106. Reflected light 106 may pass through openings 28 in display 14 and may be received by detectors 102 in light-based touch sensor 100.); and a touch sensor array (100; Fig 15) that receives data through channels (Fig 1; para [0040] One or more openings such as openings 28 may also be formed in active region 22 of display 14. Para [0041] Openings 28 may allow signals to pass through display 14. These signals may include, for example, electromagnetic signals such as radio-frequency electromagnetic signals, acoustic signals, and light. In the example of FIG. 1, openings 28 have been formed in an array having rows and columns of multiple openings. This is merely illustrative. There may be one opening in display 14, two openings in display 14, ten or more openings in display 14, one hundred or more openings in display 14, one thousand or more openings in display 14, or any other suitable number of openings. Openings 28 may, for example, be formed in active display region 22. Para [0044] Sensors 32 may include ambient light sensors, light-based and capacitive proximity sensors, touch sensors (e.g., light-based touch sensors and/or capacitive touch sensors that are part of a touch screen display or that are implemented using stand-alone touch sensor structures),. Para [0051] When formed in the active region of display 14, opening 28 will generally be surrounded by display pixels in display 14 such as illustrative display pixels 44. Para [0052] Electrical components such as component 46 may be mounted in housing 12. For example, component 46 may be mounted in lateral alignment with opening 28 (i.e., component 46 may be mounted in under opening 28 in the orientation of FIG. 3 so that component 46 and opening 28 are aligned along lateral dimensions X and Y and lie along a common axis in dimension Z). With this type of configuration, opening 28 may overlap component 46 sufficiently that signals 48 that are associated with the operation of component 46 may pass through opening 28. Para [0074] During operation, sources 98 may emit light 104. Light 104 may pass through openings 28. When no external objects are present in the vicinity of touch sensor 100, light 104 will not be reflected towards detectors 102 in sensor 100. When, however, an external object such as a user's finger or other object 96 is present in the vicinity (e.g., less than 2 cm, less than 0.5 cm, less than 0.1 cm, etc.) of one or more of light emitters 98, some of light 104 may be reflected back towards touch sensor 100 as reflected light 106. Reflected light 106 may pass through openings 28 in display 14 and may be received by detectors 102 in light-based touch sensor 100.); wherein the at least one of the pixels is located between plurality of openings (para [0041] describes plurality of openings and para [0051] describes opening surrounded by display pixels).
Rappoport fails to explicitly teach a fingerprint sensor on the substrate, and comprising first and second detectors; as claimed.
Mullins teaches an electronic device comprising a display (14; Fig 1) and a fingerprint sensor (20; Fig 1) wherein the fingerprint sensor is based on optical sensors (para [0044]; para [0050] FIG. 3 is a cross-sectional side view of an illustrative configuration that may be used in implementing fingerprint reader 20. As shown in FIG. 3, fingerprint reader 20 may include an array of sensors 38. Sensors 38 may be organized in a two-dimensional array (e.g., an array of multiple rows and multiple columns in the X-Y plane of FIG. 3). Optional additional sensor structures such as sensor structures 40 may be included in fingerprint reader 20 if desired. Structures 40 may be, for example, one or more proximity sensors implemented using capacitive electrodes, one or more proximity sensors implemented using light (e.g., a light emitter and a corresponding light detector for measuring reflected light from a user's finger such as finger 42), or other suitable sensors.); wherein the fingerprint sensors comprises first and second detectors (para [0042] Fingerprint reader 20 may include a two-dimensional array of sensors).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the electronic device of Rappoport with adding the features of fingerprint sensor as taught by Mullins, because this will provide device with additional functionality of authenticating user by capturing fingerprint and comparing with registered fingerprints, thus adding functionality of conducting secure functions. Further the combination of teachings of Rappoport with the array of fingerprint sensors would result in electronic device wherein the fingerprint sensor comprises first and second detectors and wherein at least one of the pixels is located between the first and second detectors.

Rappoport and Mullins fails to explicitly teach the fingerprint sensor on the substrate; as claimed.
Kim teaches an electronic device, comprising a touch sensor on a substrate (Fig 1 shows Touch sensor (TS) and pixels (PX) on common substrate (60)).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the electronic device of Rappoport and Mullins with the teaching of Kim, electronic device having pixel integrated with touch capability in order to provide added functionality to the display and thereby increasing the functions that can be performed on the electronic device. (Note: Examiner is relying upon Kim to shows how pixel and touch sensor can be integrated on same substrate).

Regarding claim 17, Rappoport teaches the electronic device defined in claim 16 comprising the substrate; as explained for claim 16 above.
Rappaport and Mullins fails to teach wherein the substrate comprises a semiconductor substrate; as claimed.
Examiner takes Official Notice, it is well known in the art to implement display circuit on a semiconductor substrate. (Note: Evidential support for the Official notice can be found in Tsuchi (2011/0298777) – para [0008], [0011]).

Regarding claim 19, Rappoport teaches the electronic device; as explained for claim 16 above. Rappoport also further teaches wherein the touch sensor is located at least partially behind the array of pixels (Fig 15. Para [0072] In the example of FIG. 15, the array of openings formed in display 14 covers only part of display 14. This is, however, merely illustrative. Openings 28 may be arranged in an array that covers substantially all of the surface area of display 14 if desired. There may be any suitable number of openings 28 in the array (e.g., ten or more, one hundred or more, one thousand or more, etc.). Each row and column in the array may have five or more openings, ten or more openings, one hundred or more openings, etc.). Each opening may be surrounded by display pixels. Para [0073] Light-based touch sensor array 100 may include light sources 98 and light detectors 102. Light sources 98 may be laterally aligned with respective openings 28 and light detectors 102 may be aligned with respective openings 28. In particular, light sources 98 may be arranged in a two-dimensional array under corresponding openings 28 and light detectors 102 may be arranged in a two-dimensional array under corresponding openings 28. For example, sources 98 and detectors 102 may be arranged in a checkerboard pattern or other pattern that intersperses light sources 98 among light detectors 102. Light sources 98 may be formed from light-emitting diodes (e.g., visible or infrared light-emitting diodes) or other sources of light. Light detectors 102 may be formed from semiconductor light sensor components such as silicon photodiodes, phototransistors, etc).
Rappoport fails to teach wherein the fingerprint sensor is located at least partially behind the array of pixels; as claimed.
Mullins teaches the electronic device wherein the fingerprint sensor is located at least partially behind the array of pixels (para [0041] As described in connection with FIG. 1, fingerprint reader 20 may be located under a portion of display 14 (e.g., in the lower right corner of display 14 as shown in FIG. 1). Fingerprint reader 20 may also be located on other portion of display 14 or on sidewalls or rear wall surfaces of housing 12, if desired.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the electronic device of Rappoport with adding the features of fingerprint sensor as taught by Mullins, because this will provide device with additional functionality of authenticating user by capturing fingerprint and comparing with registered fingerprints, thus adding functionality of conducting secure functions.

Regarding claim 20, Rappoport teaches the electronic device defined in claim 16 comprising the light-emitting diode pixels; as explained for claim 16 above.
Rappaport and Mullins fails to teach the pixels comprise discrete crystalline semiconductor light-emitting diodes; as claimed.
Examiner takes Official Notice, it is well known in the art to implement the pixels comprise discrete crystalline semiconductor light-emitting diodes because this will provide display having high brightness, long lifetimes and good environmental stability. (Note: Evidential support for the Official notice can be found in Cok (2008/0278063) – para [0002]).

Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. Remarks on pages 8-10 regarding claim 1 are considered, however these remarks are directed towards amended claim limitations which were not presented earlier in the manner they are now, therefore remarks regarding claim 1 are not persuasive. Amended claim 1 changes the scope of the claim and newly cited prior art as explained in the office action above in combination with other relied upon prior art now reads on the amended claim 1. Further remarks on page 11-12 regarding claim 11 are also directed towards amended claim limitations of claim 11 which were not presented earlier in the manner they are now, therefore remarks regarding claim 11 are not persuasive. Amended claim 11 changes the scope of the claim and newly cited prior art as explained in the office action above in combination with other relied upon prior art now reads on the amended claim 11. Further remarks on page 13-14 regarding claim 16 are not persuasive. Specifically remarks on page 13 regarding “Claim 16 was rejected as allegedly being unpatentable over Rappoport, Mullins, and Kim, but the combination of references fails to show or suggest pixels and a fingerprint sensor on the same substrate, let alone "wherein the fingerprint sensor comprises first and second detectors and wherein at least one of the pixels is located between the first and second detectors," as recited in claim 16.” are not persuasive. Specifically, as explained in the office action above, the above pointed claim limitation is taught by prior art Rapport, Mullins and Kim. Further remarks on page 13, regarding “As discussed above in connection with claims 1 and 11, Kim merely teaches pixels and touch sensors located on the same substrate, which is not equivalent to pixels and a fingerprint sensor located on the same substrate with at least one of the pixels located between the detectors of the fingerprint sensor. There is no teaching to replace the touch sensors of Kim with the fingerprint reader of Mullins. The only teaching to place pixels and a fingerprint sensor on the same substrate with a pixel between the detectors of the fingerprint sensor is in applicant's specification. As such, the rejection appears to be 13based on impermissible hindsight” are not persuasive. Specifically, prior art Rapport teaches substrate comprising array of pixel; channels between some pixels and a touch sensor. Further, prior art Mullins teaches fingerprint sensor comprising first and second detector. Thus essentially teaching most of the claimed electronic device; except of the claim limitations that pixels and fingerprint sensor being on the same substrate. Prior art Kim is relied upon to shows the pixels and touch sensor on the same substrate. And applying this teachings to the device of Rapport and Mullins, will result in the claimed electronic device of claim 16. Thus applicants remarks on page 13 are not persuasive. As reflected in the last office action on pages 25-26, the motivation for combining the teachings of prior art is as follows: “It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the electronic device of Rappoport and Mullins with the teaching of Kim, electronic device having pixel integrated with touch capability in order to provide added functionality to the display and thereby increasing the functions that can be performed on the electronic device. (Note: Examiner is relying upon Kim to shows how pixel and touch sensor can be integrated on same substrate).”; which clearly shows that prior art Kim is relied upon to show that pixel and sensors can arranged on the same substrate. Thus, applicants remarks are not persuasive. Further applying the teachings of Kim to electronic device of Rapport and Mullins will not render Kim inoperable. Further remarks on page 14, lines 8-17 are in part directed towards claim 1 and also describes combining prior art in a different manner than how Examiner is relying on prior art and the combination to derive at the claimed electronic device. Thus, applicants remarks are not persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623